[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
     DEFENDANT THE STOP  SHOP SUPERMARKET COMPANY a/k/a THE STOP 
SHOP COMPANIES, INC.'S MOTION TO DISMISS WITH PREJUDICE [118]     DEFENDANT UNITED FOOD AND COMMERCIAL WORKERS UNION, LOCAL 919'S MOTION TO DISMISS [126] CT Page 792
Defendant Stop  Shop sets forth eight grounds for dismissal of the two counts against Stop  Shop in the Revised Amended Complaint, September 3, 1998. [115] The first two grounds (¶¶ 1 and 2) are predicated on preemption by federal labor law. The remaining six grounds (¶¶ 3-8) are based upon Stop  Shop's apparent claim that plaintiff had to "commence" an entirely new action in this court after the United States District Court's March 31, 1997 judgment dismissing several counts of plaintiff's action and closing its file.
These latter grounds (¶¶ 3-8) are now without merit given that the United States District Court corrected its judgment and remanded the case to this court. See Corrected Judgment, March 24, 1999.
Stop  Shop's federal preemption grounds were considered and rejected by the United States Magistrate Judge. The Magistrate Judge held that plaintiff's negligent infliction of emotional distress and invasion of privacy claims against Stop  Shop were not preempted by federal labor law. See Recommended Ruling On Defendants' Motion To Dismiss, March 11, 1997, pp. 15-21.
The Magistrate Judge's Recommended Ruling was accepted by Stop Shop. Stop  Shop did not seek to have it reviewed as was permitted by federal practice. Id. @ 31. That Recommended Ruling was the basis for the judgments of the United States District Court. Stop  Shop did not appeal the judgments rendered by the United States District Court. Stop  Shop does not get a second bite at the apple here.
Stop  Shop has not shown that the result reached in the federal court on the preemption issue was erroneous. Stop  Shop filed a 29-page brief in support of its motion to dismiss. Memorandum In Support of Defendant The Stop  Shop Supermarket Company a/k/s The Stop  Shop Companies, Inc.'s Motion To Dismiss With Prejudice, September 17, 1998. [119] Stop  Shop does not even mention the Magistrate Judge's discussion, analysis, and conclusion in its memorandum urging this court to hold federal preemption bars plaintiff's claims for negligent infliction of emotional distress and invasion of privacy. Why was this immediate precedent ignored? If the Magistrate Judge was wrong, a critical analysis should have been presented to this court of the Magistrate Judge's reasoning, etc., demonstrating the flaws which lead to the conclusion(s) which Stop  Shop implicitly claims CT Page 793 were in error. Stop  Shop did not undertake such an analysis. This suggests that Stop  Shop could not demonstrate any such flaws. Neither can this court. This court agrees with the Magistrate Judge.
The defendant Stop  Shop's Motion To Dismiss With Prejudice, September 17, 1999, [118] is denied.
Union Local 919 has also moved to dismiss. Defendant United Food And Commercial Workers Union, Local 919'S Motion to Dismiss, October 26, 1998. [126] Although stated more concisely, Local 919 invokes the same reasons for dismissal as had Stop and Shop. For the same reasons expressed regarding Stop and Shop, Local 919's motion to dismiss must fail.
The defendant Local 919's Motion To Dismiss, October 26, 1999, [126] is denied.
PARKER, J.